Gardner, J.
These defendants were jointly convicted of obstructing a railroad-track. Their motions for new trial were overruled. Each of them filed a bill of exceptions. The evidence against each of them was substantially the same, save that the jury were authorized to find that Carpenter and Walker had made confessions. As to Bumford, no confession was offered in evidence. But for the confessions there was no sufficient evidence to convict Carpenter and Walker. The corpus delicti was proved. This proof in connection with the confessions was sufficient to convict Carpenter and Walker. The evidence was only circumstantial as to Bum-ford, and was insufficient to exclude every reasonable hypothesis save that of his guilt.
Judgment reversed m £8948. Judgments affirmed in £8949 and £8950.

Broyles, C. J., and MacIntyre, J., concur.